In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-14-00274-CR


                               ANTHONY PANSZA, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 187th District Court
                                     Bexar County, Texas
             Trial Court No. 2012CR5757, Honorable Raymond Angelini II, Presiding

                                            June 2, 2015

                                 MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Following the denial of a motion to suppress his confessions, appellant, Anthony

Panza, entered a plea of guilty pursuant to a plea bargain agreement to the indicted

offense of murder1 and “True” to the enhancement allegations alleged. 2 In accordance

with the plea agreement, appellant was sentenced to serve 40 years confinement in the




      1
          See TEX. PENAL CODE ANN. § 19.02(b)(2) (West 2011).
      2
          See id. § 12.42(c)(1) (West Supp. 2014).
Institutional Division of the Texas Department of Criminal Justice. Appellant gave notice

of appeal. We will affirm.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of her

motion to withdraw, counsel certifies that she has diligently reviewed the record and, in

her opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.   Additionally,

counsel has certified that she has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)

(en banc). The Court has also advised appellant of his right to file a pro se response.

Additionally, appellant’s counsel has certified that she has assisted appellant in

obtaining access to a copy of the record to use in preparation of a pro se response.

See Kelly v. State, 436 S.W.3d 313, 315 (Tex. Crim. App. 2014). Appellant has not filed

a response.


      By her Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824, 826–



                                            2
27 (Tex. Crim. App. 2005). We have found no such arguable grounds and agree with

counsel that the appeal is frivolous. 3


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.



                                                  Mackey K. Hancock
                                                      Justice


Do not publish.




        3
          Counsel shall, within five days after this opinion is handed down, send her client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3